DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the amendment filed 2/24/21.  Claims 1-3, 6-7, 10-22, 24, and 27-28 are pending.  
The IDSs filed 3/8/19 and 12/4/20 have been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/19 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such .

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “patient data processing units,” “plurality of patient data processing units,” and “plurality of distributed patient data processing units” in claims 1, 6-7, 10-15, 18, 24, and 27.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 10-22, 24, and 27-28  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitations “patient data processing units,” “plurality of patient data processing units,” and “plurality of distributed patient data processing units” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the specification fails to recite structure corresponding to and performing the functions recited for the “patient data processing units,” “plurality of patient data processing units,” and “plurality of distributed patient data processing units.”  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites “the plurality of patient data processing units are protected against unauthorized access by one or more IT infrastructures of the healthcare institution or by means of measures integrated in the plurality of patient data processing unit…”  and “the plurality of distributed patient data processing units including installed organizational or technical provisions to prevent the pseudonymized patient data from leaving the healthcare institution.”   However, the applicant’s specification fails to 
Claims 2-3, 6-7, 10-21 and 28 inherit the deficiencies of claim 1 through dependency and are therefore also rejected.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 10-22, 24, and  27-28  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “patient data processing units,” “plurality of patient data processing units,” and “plurality of distributed patient data processing units” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the specification fails to recite structure corresponding to and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Moreover, Claim 1 has been amended to recite: “allowing for a processing of the patient data records inside the local network of the healthcare institutions.”   It is unclear how the recited limitation is intended to modify the recited system.  In particular, it is unclear if the recited language is intended to recite a function performed by the system (i.e. system is configured to process patient records inside with a local network) or whether this language merely recites a perceived benefit of the system.  
In addition the amended language recites “the local network of the healthcare institutions.”  There is insufficient antecedent basis for this limitation.  The claim does not recite a local network of (several) health care institutions.  Instead, the claim recites that processing units are “arranged in a local network of an IT department of a healthcare institution.”  (i.e. a single institution)
Furthermore, claim 1 has been amended to recite “the plurality of patient data processing units are protected against unauthorized access by one or more IT infrastructures of the healthcare institution or by means of measures integrated in the plurality of patient data processing unit…”  Again, it is unclear if this is intended to be a recited functionality of the claimed system.  
Claim 1 has been amended to further recite that the processing units include provisions to prevent the pseudonymized patient data from leaving the healthcare 
  Also, it is unclear how the phrase “as a result of which data protection guidelines are fulfilled” ties in to the recited claim language, and which protection guidelines are being referenced.  
Similarly, the amendments to claim 24 are narrative, and fail to distinguish perceived/intended uses of the recited steps and the functions actually performed within the scope of the claim.  For example, claim 24 recites: “upon which search routines of the patient data processing units search index databases of the patient data processing units on the basis of the at least one recruitment information, causing the search routines of the patient data processing units to generate search results and transmit the search results back to the patient recruitment server” and “as a result of which an especially high-level data protection may be achieved…”  It is unclear to the Examiner how these phrases are intended to further define the searching, dispatching, and transmitting/sending functions which are performed in the recited method.
Claims 2-3, 6-7, 10-21 and 28 inherit the deficiencies of claim 1 through dependency and are therefore also rejected.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to software per se.  
The preamble of the claim recite a server, comprising:  “a search routine” and a “notification routine.”  The Examiner understands a “routine” to be an algorithm or computer code which when executed by a processor, performs a particular function or set of functions.  However, applicant’s recited system fails to recite any structural components which allow the software functionality to be realized.  Given the broadest reasonable interpretation, Claim 22 recites only software, and is therefore not patent-eligible.

Regarding claims: 1-3, 6, 7, 10-22, 24, 27, and 28
Claims 1-3, 6, 7, 10-22, 24, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-3, 6-7, 10-22, and 28, are drawn to system, and claims 24 and 27 are drawn to a method.   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-3, 6, 7, 10-22, 24, 27, and 28 recite(s) a method and system for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The recited method and system are drawn to searching for and recruiting patients for participation in a clinical trial.  (i.e. managing personal behavior or relationships or interactions between people).
  In particular, claim 1 recites a system configured to:
search for patient data records on the basis of recruitment characteristics, and a 
dispatch a recruitment notification regarding at least one patient data record found on the basis of the recruitment characteristics, 
receive patient data records from the respective healthcare information systems, 

permit the patient recruitment server to receive only aggregated data, which may be used for a presentation of search results, wherein the aggregated data identifies a number of patient data records found by the search routine and linked to the recruitment characteristics.
Claim 24 recites:  
searching patient data records on the basis of recruitment characteristics; and 
dispatching a recruitment notification when at least one patient data record has been found using the recruitment characteristics, 
 the search routine of the patient recruitment server sends at least one recruitment information to search routines of the patient data processing units via the internet connection,
 causing the search routines of the patient data processing units to generate search results and transmit the search results back to the patient recruitment server,
   This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Exemplary claim 1 recites additional limitation(s), including the steps of “local network of health institutions” and “distributed patient data processing units.”   The additional components is/are generic components that perform functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system.
To support the finding of the identified features being generic and conventional, the generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: “patient recruitment server 16 comprises a user interface routine 60, which is provided to supply users of the patient recruitment system 10 with information and to collect information from the users. In the present case, the user interface routine 60 comprises an HTML server. As an alternative, any other server type is conceivable. The user interface routine 60 could also be implemented as a server of a server-client structure.” (par. 52)   Such language underscores that the applicant's perceived invention/ novelty 
Furthermore, the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features: 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	 Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance 
-	Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
	Claims 2-3, 6, 7, 10-22 and 28 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-3, 6, 7, 10-22 and 28 fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-3, 6, 7, 10-22 and 28 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 27 are dependent from Claim 24 and include(s) all the limitations of claim(s) 24. However, the additional limitations of the claims 27 fail to recite significantly more than the abstract idea. Therefore, claim(s) 27 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10-13, 15-22, 24 and 27are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nourie et al, US 20050256380 A1, hereinafter Nourie.
Claim 1: “A patient recruitment system having at least one patient recruitment server, the at least one patient recruitment server comprising:”
“at least one search routine provided to search for patient data records on the basis of recruitment characteristics” (Nourie ¶ [0009], ¶ [0132] - ¶ [0133], Figs 6-7, noting searching for patients based on their patient data records that fit certain characteristics or scenarios).
“and a notification routine provided to dispatch a recruitment notification regarding at least one patient data record found on the basis of the recruitment characteristics, wherein the patient recruitment server is situated outside intranets of respective healthcare information systems comprising patient data or patient-related data and” (Nourie ¶ [0136], Fig 10, noting the notification of at 
“a plurality of distributed patient data processing units, each of which, in at least one operating state, respectively receive patient data records from the respective healthcare information systems” (Nourie ¶ [0044] - ¶ [0046], noting the patient records existing on the sites which belong to the healthcare institutions who own the patient records).
“wherein the plurality of distributed patient data processing units are located remotely from the patient recruitment server” (Nourie ¶ [0046], noting the data central server being located remotely from the different sites that have processing units to identify matching candidates with the scenario criteria).
“each of the plurality of distributed patient data processing units are arranged in a local network of healthcare institution” (Nourie ¶ [0044] - ¶ [0046], noting each of the sites which contain the patient data processing units are all on local networks at different healthcare institutions) allowing for a processing of the patient data records inside the local network of the healthcare institutions (perceived benefit-see rejection under 112(b))
the plurality of patient data processing units are protected against unauthorized access by one or more IT infrastructures of the healthcare institution or by means of measures integrated in the plurality of patient data processing unit (par. 53- investigators are often authorized to view specific data for specific patients for a set time frame (e.g., 3 months). Embodiments of the invention ensure 
“the plurality of distributed patient data processing units and the patient recruitment server are connected via the Internet, ” (Nourie ¶ [0062], noting the central server and the sites with the patient data processing units are connect via the Internet) and communicate in an encoded manner (par. 96-The encrypted patient information is sent through the firewalls 38(a)-38(c) at the various sites 32(a)-32(c) to the data central server 44 through the communication medium…The SOAP messages may be transported over the communication medium 46(a) using any suitable Internet protocol including SMTP, MIME, HTTP, HTTPS).
“the patient data and the patient data records remain within the local network of the healthcare institution when the recruitment notification is dispatched” (Nourie ¶ [0046] noting the search criteria may be present at the different sites and 
the plurality of distributed patient data processing units including installed organizational or technical provisions to prevent the pseudonymized patient data from leaving the healthcare institution, and to permit the patient recruitment server to receive only aggregated data, which may be used for a presentation of search results, as a result of which data protection guidelines are fulfilled, wherein the aggregated data identifies a number of patient data records found by the search routine and linked to the recruitment characteristics (par. 53-access to patient records is HIPAA compliant and is electronically governed, by limiting access to certain members of the network (i.e. certain investigators) for a limited time period- investigators are often authorized to view specific data for specific patients for a set time frame (e.g., 3 months). Embodiments of the invention ensure compliance with these time frames through workflow driven data entry screens, and back end reporting tools. Where necessary, some data is "de-identified". That is, patient information is obtained and information that is not used is deleted from the system and is no longer identifiable by the investigator or coordinators)
Claim 2:
“wherein the search routine is provided to repeatedly search the patient data records on the basis of the recruitment characteristics” (Nourie ¶ [0107], ¶ [0013] - ¶ [0015], claim 10, Fig 10, noting the scenario search running one every one or two minutes or at predefined intervals and the automatic screening process).
Claim 3:
“wherein the notification routine is provided to automatically dispatch the recruitment notification regarding patient data records that have been newly found on the basis of the recruitment characteristics” (Nourie ¶ [0141], ¶ [0107], Fig 10, noting the notification sent regarding newly found patients with the required characteristics to fit the searched scenario criteria).
Claim 6:
“wherein the searched patient data records are implemented as pseudonymized patient data records and wherein each of the patient data processing units has at least one respective depseudonymization routine provided to determine at least one patient identification information corresponding to a pseudonym information of the pseudonymized patient data records” (Nourie ¶ [0077],  ¶ [0082], Fig 3b, noting the site patient data filters that protect certain personal information of patients from investigators, in other words patient data is pseudonimized. Note that certain authorized individuals are granted access to certain patient data for certain amounts of time, and thus patient data is depseudonimized for those individuals).
Claim 7:
“wherein each of the plurality of distributed patient data processing units comprises at least one pseudonym administration server which, in at least one operating state, stores the pseudonym information and the corresponding patient identification information” (Nourie ¶ [0082], ¶ [0053] - ¶ [0054], ¶ [0121], noting the portal identity management engine working to only allow certain authorized individuals having access to specific identifying patient data in order to protect patient privacy. Note also that once patients are identified as matching the search criteria, their respective physician is contacted in order to enroll the patient in the clinical study. Thus, some patient identifying information must be maintained with the record in order to enroll the correct patient in the study).
Claim 10:
“wherein the plurality of distributed patient data processing units are provided to output at least the patient identification information to a healthcare staff” (Nourie Figs 8 and 10, ¶ [0077], noting all patient data collected from the various sites going through the specific data filters for each site or processing units and the output of the search result being displayed and including patient identification information).
Claim 11:
“wherein the plurality of distributed patient data processing units have at least one respective user interface routineprovided to at least partially output at least one of the patient data records the healthcare staff” (Nourie Figs 8 and 10, ¶ [0077], noting all patient data collected from the various sites going through the 
Claim 12:
“wherein the plurality of distributed patient data processing units are provided to collect at least one patient status information from the healthcare staff” (Nourie ¶ [0136], Fig 8, noting patients having various statuses such as “VerifyHIPAAPermission” or “patient consent”).
Claim 13:
“wherein the patient data processing units comprise patient data processing servers, and wherein the pseudonym administration servers, in at least one operating state, dispatch the pseudonymized patient data records, and the patient data processing servers of the patient data processing units, in at least one operating state, receive the pseudonymized patient data records from the pseudonym administration servers” (Nourie ¶ [0081] - ¶ [0082], ¶ [0085], Fig 3b, noting the patient data processing units or the site specific data filters existing within a server and the portal identity management engine residing in the same server. Note also the portal identity management engine running in the background and the site specific data filter or patient data processors running at a specific step in the workflow).
Claim 15:
“wherein theplurality of distributed patient data processing units have at least one respective database provided to store the pseudonymized patient data records” (Nourie ¶ [0076] - ¶ [0077], Fig 3b, noting the patient information being stored in 
Claim 16:
“wherein the patient recruitment server comprises at least one user interface routine which is provided to output at least one search result of the search routine to a recruitment center” (Nourie ¶ [0134], Fig 7, noting the various search results sent to a graphical user interface).
Claim 17:
“wherein the user interface routine of the patient recruitment server is provided to collect a recruitment information from the recruitment center” (Nourie ¶ [0132] - ¶ [0133], Figs 5-6, ¶ [0034] - ¶ [0039], noting the user using the graphical user interface to create the scenario to search for by inputting the desired search criteria).
Claim 18:
“wherein the patient data processing units are provided to search for the pseudonymized patient data records on the basis of recruitment characteristics linked by the recruitment information” (Nourie ¶ [0082], ¶ [0132] - ¶ [0134], Figs 5-7, noting the portal identity management engine that protects sensitive patient information, and the patient’s protected data records being searched for criteria that meet the set scenario or recruitment characteristics).
Claim 19:
“wherein the user interface routine of the patient recruitment server is provided to output a number of found patient data recordsfor respective ones of the linked recruitment characteristics” (Nourie Fig 8, ¶ [0136], noting the search for patients matching a set of characteristics and outputting the resulting matches of patients).
Claim 20:
“wherein the user interface routine of the patient recruitment server is provided to output a number of found patient data records which originate from one of the healthcare information systems” (Nourie Fig 8, ¶ [0136], ¶ [0056], noting the graphical user interface used to display the results of the search and the patient records being searched originating from healthcare sites).
Claim 21:
“wherein the patient data records comprise biomedical data, medical product data, laboratory data, personal data or sensor data” (Nourie ¶ [0092], noting patient data records including laboratory data).

Claim 22: “A patient recruitment server for a patient recruitment system, the patent recruitment server comprising:”
“at least one search routine provided to search for patient data records on the basis of recruitment characteristics” (Nourie ¶ [0009], ¶ [0132] - ¶ [0133], Figs 6-7, noting searching for patients based on their patient data records that fit certain characteristics or scenarios).
“and a notification routine provided to dispatch a recruitment notification regarding at least one patient data record found on the basis of the recruitment characteristics” (Nourie ¶ [0136], Fig 10, noting the notification of at least one patient found that matches the characteristics searched for).
“wherein the patient data records remain within a local network of a healthcare institution when the recruitment notification is dispatched”(Nourie ¶ [0046] noting the search criteria may be present at the different sites and potential candidates may be identified at those different sites instead of at a data central server.  In other words, identifying or notifying of matched candidates is conducted while the patient records remain at the local network of the healthcare institution or site searched. Nourie ¶ [0136], noting the notification of a patient matching the search criteria or scenario).
Claim 24: “A patient recruitment method with a patient recruitment system according to Claim 1, comprising:”
“searching patient data records on the basis of recruitment characteristics” (Nourie ¶ [0009], ¶ [0132] - ¶ [0133], Figs 6-7, noting searching for patients based on their patient data records that fit certain characteristics or scenarios).
“and dispatching a recruitment notification when at least one patient data record has been found using the recruitment characteristics” (Nourie ¶ [0136], Fig 10, noting the notification of at least one patient found that matches the characteristics searched for).
 “wherein when performing the search for patient data records on the basis of recruitment characteristics, the search routine sends at least one recruitment 
 “wherein the search result comprises no information suitable for directly identifying a patient whom one of the found patient data records is allocated to, as a result of which an especially high-level data protection may be achieved”(Nourie ¶ [0077], ¶ [0082], noting the site patient data filters that protect certain personal information of patients from investigators, in other words patient data is pseudonymized).
Claim 27:
“wherein the patient data processing units have at least one respective pseudonymization routine, the pseudonymization routines being provided to pseudonymize patient data records received from healthcare information systems, and wherein the pseudonymized patient data does not leave the healthcare institution”(Nourie ¶ [0077], ¶ [0082], noting the site patient data filters that protect certain personal information of patients from investigators, in other .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nourie as applied to claims 1-4, 6-13, 15-22, and 24-27 above, and further in view of Mankovich et al, US 2014/0343925 A1, hereinafter Mankovich.
Claim 14:
Nourie teaches claim 5.
Nourie does not teach:
“wherein each of the plurality of distributed patient data processing units comprises at least one respective ontology routine provided to standardize at least one ontology of the patient data records”
Mankovich, however in the analogous art of text analysis, teaches:
“wherein each of the plurality of distributed patient data processing units comprises at least one respective ontology routine provided to standardize at least one ontology of the patient data records” (Mankovich ¶ [0052], ¶ [0081], noting relating patient data to ontologies and improving ontologies through machine learning or standardizing them).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the patient recruitment method taught by Nourieto include standardizing at least one ontology of the patient data records in view of Mankovich in order to more efficiently search for patient records with specific criteria. Organizing patients with an ontology and that ontology being standardized would make it easier to search for patients with specific criteria in that the searcher could input just an ontology instead of individual multiple search criteria (Mankovich ¶ [0040] & MPEP 2143 G).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nourie as applied to claims 1-4, 6-13, 15-22, and 24-27 above, and further in view of Jaiswal et al, US 20140304197 A1, hereinafter Jaiswal. 
Claim 28:
Nourie teaches claim 9.
Nourie does not teach:
“wherein the pseudonymization routine comprises self-learning functions provided to remove information from patient data records, which could identify the patients from free text contained within the patient data records”
Jaiswal, however, in the analogous art of machine learning for sensitive patient information, teaches:
“wherein the pseudonymization routine comprises self-learning functions provided to remove information from patient data records, which could identify the patients from free text contained within the patient data records” (Jaiswal ¶ [0073], noting the machine learning profile being used for protecting sensitive patient information).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the patient recruitment method taught by Nourie to include using self-learning functions to remove information from patient data records in view of Jaiswal in order to more effectively and accurately protect sensitive data (Jaiswal ¶ [0004] & MPEP 2143 G).


Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive.
(A)	Applicant argues the rejection of claim 28 under 35 USC 112(a)
	In response, the previous issue raised for under 35 USC 11(a) for claim 28 has been withdrawn.  However, additional issues under 35 USC 112(a) have been raised 
(B)	Applicant argues the rejection of the 6-8, 10, 13, 18 and 27.
	While this previous antecedent basis issue has been withdrawn, additional issues under 35 USC 112(b) have been raised in the current Office Action.  
(C)	Applicant argues the rejection of the claims under 35 USC 101.  In particular, Applicant argues that the claims are patent eligible because the abstract idea has been integrated into a practical application.   
In response, the rejections of the claims under 35 USC 101 have been maintained.  The current claims are drawn to identifying patients to recruit for a clinical trial (certain methods of organizing human activity.)
This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e).
Applicant’s arguments regarding the mental process classification of the claims is not applicable.
(D)	Applicant argues that the additional features recited in the claims mean the claims are not drawn solely to a judicial exception.

For example, the amended claim language focuses on the location of the patient processing units (e.g. IT department of a healthcare institutions).   Furthermore, the amended limitations “the plurality of distributed patient data processing units including installed organizational or technical provisions to prevent the pseudonymized patient data from leaving the healthcare institution, and to permit the patient recruitment server to receive only aggregated data, which may be used for a presentation of search results, as a result of which data protection guidelines are fulfilled, wherein the aggregated data identifies a number of patient data records found by the search routine and linked to the recruitment characteristics” does not clearly define or distinguish functions that are performed by the system/ in the method.  Instead, the current language recites intended advantages of the system components/ method steps.    Such limitations do not render the claimed abstract idea patent eligible.  
(E)	Applicant argues the instant application is not directed to a judicial exception and it is directed to a particular and practical solution to a problem.
In response, Examiner respectfully disagrees. Examiner finds the invention to be simply searching, receiving, and storing data to identify patients to recruit for clinical trials.  As explained in the 101 rejection, the claimed invention is drawn to certain method of organizing human activity.   Examiner also does not find the invention to have a particular and practical solution to a problem. Applicant argues improvement of protection of sensitive patient data.  

Such generic language in the claim language and specification underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not modifications (i.e. security features) to the underlying structure of the components.  
Examiner maintains the 35 U.S.C. 101 rejections on pending claims 1-3, 6, 7, 10-22, 24, 27, and 28.
(F)	Applicant argues that the claimed invention improves the functioning of a computer and is analogous to McRO .
In response, if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.
 For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).
The claim(s) must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). The full scope of the claim under the broadest reasonable interpretation should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  (See MPEP 2106(a))
(G)	Applicant argues that the Nourie reference does not disclose a system wherein the patient data and the patient data records remain within the local network of the healthcare institution when the recruitment notification is dispatched.
	In response, Nourie discloses that the patient information goes to the study coordinator or to an investigator connected to the system (par. 136-137: allow the investigator or the study coordinator to search for patient information for a specific 
(See Nourie ¶ [0046] noting the search criteria may be present at the different sites and potential candidates may be identified at those different sites instead of at a data central server.  In other words, identifying or notifying of matched candidates is conducted while the patient records remain at the local network of the healthcare institution or site searched. Nourie ¶ [0136], noting the notification of a patient matching the search criteria or scenario).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu (US 20110112970 A1) The de-identified database structure and restricted access patient database described herein provides robust and efficient protection of private patient data through mechanisms that include: enhancing the authentication by software applications or hardware devices; de-identifying health data/information by anonymous exchange during transaction; encrypting and decrypting the data/information by public-to-private key pairs; and linking users' computer in a close network (e.g. virtual private network, VPN) as a trusted delivery networks while maintaining privacy through security procedures and tunneling protocols.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626